
Exhibit 10.1
 
AGREEMENT
This Agreement (the “Agreement”) is entered into effective as of September 15,
2017 (the “Effective Date”), by and between Medizone International, Inc., a
Nevada corporation (the “Company”), and David A. Dodd, a resident of the State
of South Carolina (“Executive”).
RECITALS
A.          The Company desires to employ Executive as its Chief Executive
Officer and to obtain Executive’s service as a member of the Board of Directors
of the Company and Executive desires to be employed by the Company as its Chief
Executive Officer and to serve as a member of the Board of Directors.
B.          The Company and Executive desire to enter into this Agreement to
establish the terms of Executive’s employment on the terms and conditions more
fully described and set forth herein.
AGREEMENT
NOW,          THEREFORE, in consideration of the mutual promises herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and Executive hereby agree as follows:
1.          Term. This Agreement shall be effective commencing September 15,
2017 (the “Effective Date”) and Executive’s employment shall continue hereunder
until the second anniversary of the Effective Date, unless terminated earlier
pursuant to Section 5 of this Agreement; provided, that, on such second
anniversary of the Effective Date and on each annual anniversary of the
Effective Date thereafter (such second anniversary date and each annual
anniversary thereafter, being a “Renewal Date”), this Agreement shall be deemed
to be automatically extended, upon the same terms and conditions, for successive
periods of one (1) year each, unless either party provides written notice to the
other party of its intention not to extend the term of this Agreement at least
90 days prior to the applicable Renewal Date. The period during which Executive
is employed by Company hereunder is hereinafter referred to as the “Employment
Term.”
2.          Position and Duties.
2.1          Position. During the Employment Term, Executive shall serve as the
Chief Executive Officer of Company, with the title “Chief Executive Officer.” As
Chief Executive Officer, Executive shall be the principal executive officer of
Company and shall have such duties, authority and responsibility as shall be
determined from time to time by the Board, which duties, authority and
responsibility shall be customary for persons occupying such position in
companies of like size and type. All of the members of Company’s executive
management team shall report directly to Executive, except to the extent he
determines otherwise. At each annual meeting of Company shareholders during the
Employment Term, Company shall nominate Executive to serve as a member of the
Board. Executive shall not receive any additional

--------------------------------------------------------------------------------



compensation for services as a member of the Board. Executive shall, if
requested, also serve as an officer or director of any affiliate of Company for
no additional compensation.
2.2          Duties. Executive shall devote substantially all of Executive’s
business time and attention to the performance of Executive’s duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or materially interfere with the
performance of such services either directly or indirectly without the prior
written consent of the Board. Notwithstanding the foregoing, Executive will be
permitted to (a) with the prior written consent of the Board (not to be
unreasonably withheld) act or serve as a director, trustee, committee member or
principal of any type of business, civic or charitable organization as long as
such activities are disclosed in writing to the Board in accordance with
Company’s conflict of interest policy, and (b) purchase or own less than two
percent (2%) of the publicly traded securities of any entity; provided, that
such ownership represents a passive investment and that Executive is not a
controlling person of, or a member of a group that controls, such entity; and
provided further, that the activities described in clauses (a) and (b) of this
Section 2.2, in each case and in the aggregate, do not materially interfere with
the performance of Executive’s material duties and responsibilities to Company
as provided hereunder, including, but not limited to, the obligations set forth
in this Section 2. Executive has disclosed all such business, civic and
charitable organizations for which he serves as of the date of this Agreement,
and the Board has acknowledged that, as of the date of this Agreement, the same
do not currently conflict with, and are not expected to interfere with,
Executive’s duties hereunder.
3.          Place of Performance. The Company’s current principal executive
office is located in Kalamazoo, Michigan. Given the existing remote location of
key executives of the Company and the future potential of moving the US
corporate headquarters to support the growth of the business, the Executive will
not be required to relocate or establish Kalamazoo as the Executive’s principal
place of employment. However, the Executive will be required to establish a
consistent presence in the executive office to ensure the effective and
efficient operation of the business. The Executive will be required to travel on
Company business during the Employment Term.
4.          Compensation.
4.1          Base Salary. Company shall pay Executive an annual base salary at
the rate of $250,000 payable in substantially equal installments in accordance
with Company’s customary payroll practices regarding the payment of base salary
to executives but no less frequently than monthly (except to the extent
Executive has properly deferred such base salary pursuant to a Company deferred
compensation plan or arrangement, if any). Executive’s base salary shall be
reviewed at least annually by the Compensation Committee of the Board (the
“Compensation Committee”) and the Compensation Committee may, but shall not be
required to, increase the base salary during the Employment Term, subject to
approval of a majority of independent Board members. Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as “Base
Salary.”
2

--------------------------------------------------------------------------------



4.2          Annual Bonus.
(a)          For each completed fiscal year of Company (“Fiscal Year”) during
the Employment Term, Executive shall have the opportunity to earn an annual
bonus based on achievement of annual performance goals established by the
Compensation Committee in its good faith discretion (an “Annual Bonus”) with a
target amount equal to 65% of Base Salary as in effect at the beginning of the
applicable Fiscal Year (the “Target Bonus”) for superior achievement of the
applicable performance goals for such Fiscal Year, as determined by the
Compensation Committee in its good faith discretion and approved by a majority
of independent Board members.
(b)          The Annual Bonus earned by Executive for any particular Fiscal
Year, if any, will be paid by the end of the first calendar month of the next
Fiscal Year (except to the extent Executive has properly deferred the Annual
Bonus pursuant to a Company deferred compensation plan or arrangement, if any).
(c)          An Annual Bonus shall not be deemed earned by Executive until the
Compensation Committee has determined Executive’s entitlement to such Annual
Bonus in accordance with the terms of the applicable Annual Bonus plan, the full
Board has approved the Annual Bonus, and Executive has met the applicable
employment requirement.
4.3          Equity Awards.  Executive shall be eligible for equity incentive
awards made at the same time as awards are made to other executive management
members during the Employment Term. The Compensation Committee shall determine
the composition and size of Executive’s equity incentive awards granted for
later Fiscal Years during the Employment Term in its discretion. Executive
agrees and acknowledges that the actual value of any performance-based award
will be based upon performance in relation to the performance goals used for the
award. The terms and conditions of each equity incentive award granted to
Executive shall be governed by the terms and conditions of the Company’s equity
incentive plan and the applicable award agreement evidencing the award, which
shall be consistent with the form of award agreement evidencing the grant of
similar awards to other executives of the Company as of the applicable grant
date. Upon the Effective Date, Executive will be granted the following:
1,000,000 shares of restricted stock that will vest on the date that is six
months following the Effective Date and 1,000,000 shares of restricted stock
that will vest immediately upon AsepticSure’s commercial entry into the US
market. Notwithstanding the foregoing, all shares of restricted stock will vest
immediately in the event of a “Change of Control” of the Company (as such term
is defined in the Change of Control Agreement being entered into by the Company
and Executive on the Effective Date).
4.4          Employee Benefits. During the Employment Term, Executive shall be
eligible to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time, on a basis which is
no less favorable than is provided to other executives of the Company, to the
extent consistent with applicable law and the terms of the applicable employee
benefit plans. Company reserves the right to amend or cancel any
3

--------------------------------------------------------------------------------



employee benefit plans at any time in its sole discretion, subject to the terms
of such employee benefit plan and applicable law.
4.5          Vacation. During the Employment Term, Executive shall be eligible
for four weeks of paid vacation per calendar year (prorated for partial years)
in accordance with Company’s vacation policies, as in effect from time to time.
4.6          Business Expenses. Executive shall be eligible for reimbursement of
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with Company’s expense reimbursement policies and
procedures for senior executives.
4.7          Indemnification. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by Executive or Company related to any contest or dispute
between Executive and Company or any of its affiliates with respect to this
Agreement or Executive’s employment hereunder, by reason of the fact that
Executive is or was a director or officer of Company, or any affiliate of
Company, or is or was serving at the request of Company as a director, officer,
member, employee or agent of another corporation or partnership, joint venture,
trust or other enterprise, Executive shall be indemnified and held harmless by
Company to the maximum extent permitted under Nevada law, as the same exists or
may hereafter be amended (if amended to be more favorable to Executive), or to
the extent provided in Company’s articles of incorporation and bylaws (including
advances) if more favorable to Executive than the provisions of Nevada law, from
and against any liabilities, costs, claims and expenses, including all costs and
expenses incurred in defense of any Proceeding (including attorney fees). This
Section 4.7 shall survive the termination or expiration of this Agreement and of
Executive’s employment.
4.8          Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, Executive agrees that incentive-based compensation
and other amounts paid to Executive pursuant to this Agreement or any other
agreement or arrangement with Company will be subject to clawback under any
Company clawback policy that is uniformly applicable to senior executives
(including any such policy adopted by Company pursuant to applicable law,
government regulation or stock exchange listing requirement), except to the
extent the Compensation Committee determines that applicable law, government
regulation or stock exchange listing requirement makes it necessary to apply
non-uniform treatment.
4.9          Compensation Conversion. Executive shall be eligible to receive
equity instead of cash compensation payable under Sections 4.1 and 4.2 in the
event the Company needs to conserve cash to operate essential elements of the
Company. The Compensation Committee of the Board shall approve all conversions
to include timing and size of conversion in its sole discretion.
4

--------------------------------------------------------------------------------



5.          Termination.
5.1          Nothing in this Agreement shall be construed to alter the at-will
employment relationship between Company and the Executive. Subject to the terms
set forth in this Agreement, either Company or Executive may terminate
Executive’s employment at any time for any reason, with or without Cause, as
defined below; provided, however, that, unless otherwise provided herein,
Executive shall be required to give Company at least 90 days’ advance written
notice of any termination of Executive’s employment by Executive. Upon
termination of Executive’s employment during the Employment Term, Executive
shall be eligible to receive the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from Company or any of its affiliates. Upon termination during the
Employment Term for any reason, with or without Cause, Executive shall receive:
(i) all Base Salary accrued and unpaid as of the date of termination; (ii) any
unreimbursed business expenses incurred by Executive on the Company’s behalf;
(iii) any unpaid accrued vacation; and (iv) any other amounts required to be
paid under any benefit plan or program in which Executive participates or any
other amounts mandated by law (the amounts referred to in the preceding clauses
(i) through (iv) are referred to hereinafter as the “Accrued Amounts”).
5.2          Termination for Cause. Executive’s employment may be terminated by
Company upon simple notice in writing transmitted to Executive, without Company
being bound to pay any compensation whatsoever (other than, for the avoidance of
doubt, the Accrued Amounts), if termination is for any of the following reasons,
each of which constitutes Cause:
(i)          Executive is declared bankrupt or insolvent or makes an assignment
of his property or is placed under protective supervision, which situations the
Executive acknowledges to be incompatible with the continuation of his
employment.
(ii)          Executive breaches the terms of this Agreement in any material
respect.
(iii)          Executive fundamentally or materially fails to perform his duties
as Chief Executive Officer of Company.
(iv)          There is a conclusive determination that Executive has committed
any fraud, theft, embezzlement or other criminal act of a similar nature.
(v)          Executive has committed serious misconduct or willful or gross
negligence in the performance of his duties.
(vi)          Executive fails or refuses to follow reasonable directives of the
Board.
(vii)          Executive engages in willful or reckless conduct, causing
material damage to Company or Company’s business.
5

--------------------------------------------------------------------------------



(viii)          Executive misuses or abuses alcohol, drugs or controlled
substances.
(ix)          Executive uses or discloses in an unauthorized way the Company’s
confidential or trade secret information.
(x)          Executive conducts himself publicly, by speech or behavior, in such
a manner as to cause public embarrassment, scandal or ridicule to the Company.
Except for a failure, breach, or refusal which, by its nature, cannot reasonably
be expected to be cured, Executive shall have 10 business days from the delivery
of written notice by  Company within which to cure any acts constituting Cause;
provided however, that, if Company reasonably expects irreparable injury from a
delay of 10 business days, Company may give the Executive notice of such shorter
period within which to cure as is reasonable under the circumstances, which may
include the termination of Executive's employment without notice and with
immediate effect.
5.3          Death or Disability.
(a)          The Employment Term and Executive’s employment hereunder shall
terminate automatically upon Executive’s death during the Employment Term, and
Company or Executive may terminate the Employment Term and Executive’s
employment hereunder on account of Executive’s Disability.
(b)          If Executive’s employment is terminated during the Employment Term
on account of Executive’s death or Disability, Executive (or Executive’s estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
following:
(i)          The Accrued Amounts (which amounts shall be paid in accordance with
Section 5.1);
(ii)          An amount equal to the bonus awarded to Executive with respect to
the Fiscal Year prior to termination of his employment pursuant to this Section
5.3(b) (the “Prior Year Bonus”) to the extent not previously paid to the
executive;
(iii)          An amount equal to the Prior Year Bonus multiplied by a fraction,
the numerator of which shall be the number of whole months elapsed in the Fiscal
Year in which the termination of his employment occurs and the denominator of
which shall be 12 (the “Pro Rata Bonus”); and
(iv)          The treatment of any outstanding equity awards shall be determined
in accordance with the terms of the applicable equity incentive plans and the
applicable award agreements and Section 4.3 of this Agreement.
(c)          For purposes of this Agreement, “Disability” shall mean Executive
is entitled to receive long-term disability benefits under Company’s long-term
disability plan, or
6

--------------------------------------------------------------------------------



if there is no such plan, the Executive’s inability, due to physical or mental
incapacity, to perform the essential functions of his job, for 180 days out of
any 365-day period; provided however, in the event that the Company temporarily
replaces the Executive, or transfers the Executive’s duties or responsibilities
to another individual on account of the Executive’s inability to perform such
duties due to a mental or physical incapacity which is, or is reasonably
expected to become, a Disability, then the Executive’s employment shall not be
deemed terminated by Company and Executive shall not be able to resign with Good
Reason as a result thereof. Any question as to the existence of the Executive’s
Disability as to which Executive and Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and Company. If Executive and Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to Company and Executive shall be final and
conclusive for all purposes of this Agreement.
5.4          Good Reason. Executive shall have the right to resign at any time
for any of the following reasons, each of which shall constitute “Good Reason”:
(a)          A material reduction of the Executive’s total compensation
(including his Base Salary, Annual Bonus opportunities, benefits and stock
option grant opportunities) as in effect on the Effective Date or as thereafter
increased from time to time, provided such reduction is not warranted and due to
Company performance.
(b)          A material, adverse change in Executive's title, authority, duties,
or responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company's size, status as a public company, and capitalization as of the date of
this Agreement.
(c)          A physical change of one hundred miles or more in the Executive’s
principal place of business absent his express, written consent.
(d)          Company's failure to nominate the Executive for election to the
Board and to use its best efforts to have him elected and re-elected, as
applicable.
The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 10 days of the initial
existence of such grounds and the Company has had at least 15 business days from
the date on which such notice is provided to cure such circumstances. If the
Executive does not terminate his employment for Good Reason within 30 days after
the first occurrence of the applicable grounds, then the Executive will be
deemed to have waived his right to terminate for Good Reason with respect to
such grounds.
5.5          Termination Without Cause or Resignation for Good Reason. In the
event that Executive has a “separation from service” within the meaning of a
§409A of the US Internal Revenue Code of 1986, as amended (a “Separation from
Service”) as a result of  Company terminating Executive’s employment without
Cause or Executive resigning for Good Reason,
7

--------------------------------------------------------------------------------



then: (1) Executive’s right to exercise all then outstanding stock options
granted to him shall fully and immediately vest on the effective date of his
Separation from Service; (2)  Company shall pay to Executive in a lump sum (less
applicable tax withholdings) an amount equal to two times the sum of his then
Base Salary and his then target Annual Bonus; and, (3) Company shall purchase up
to 18 months of the coverage required under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”). All payments due under this Section 5.5
shall be paid in US dollars by the Company no later than 10 business days after
the date of the Executive’s Separation from Service unless there is a
requirement to delay the payments under this Section 5. for six months to avoid
a tax on the Executive under §409A of the US Internal Revenue Code of 1986 (the
“Code”), the payment shall be so delayed by six months and one day.
5.6          Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive shall be deemed to have resigned
from all positions that Executive holds as an officer or member of the board of
directors (or a committee thereof) of Company or any of its affiliates.
5.7          Return of Property. Executive agrees that all property (including
without limitation, all equipment, tangible proprietary information, documents,
spreadsheets, records, notes, contracts and computer-generated materials),
furnished to or created or prepared by Executive incident to Executive’s
employment belongs to the Company and shall be promptly returned to the Company
upon termination of Executive’s employment. The parties acknowledge that
Executive may use personal property (such as laptops, computers, cell phones,
printers, etc.) in the performance of his duties hereunder. To the extent
Executive uses his personal property as described, Company acknowledges that
such property is the personal property of Executive and Company asserts no
ownership interest in or claim to such property. Upon termination of this
Agreement and Executive’s employment hereunder, Executive shall retain his
personal property; provided, however, that all Company property described in
this paragraph that may be contained on such laptops, computers, cell phones,
etc., shall be removed from all such devices.
6.          Confidential Information. Executive acknowledges that during the
Employment Term, Executive will have access to and learn about Confidential
Information, as defined below.
6.1          Definition. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: information concerning customers or vendors
(including special terms and deals), employees, marketing plans, business plans,
operations, pricing, promotions, policies, publications, services, strategies,
techniques, contracts, transactions, negotiations, trade secrets, financial
information, employee lists, internal controls, security procedures, market
studies, sales information, customer lists, distributor lists, and buyer lists
of Company or its businesses or any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to Company in confidence. Executive understands that
the above list is not exhaustive, and that Confidential Information also
includes other information that is marked or otherwise identified as
confidential or proprietary, or that would otherwise appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the
8

--------------------------------------------------------------------------------



information is known or used. Executive understands and agrees that Confidential
Information includes information developed by Executive in the course of
Executive’s employment by Company as if Company furnished the same Confidential
Information to Executive in the first instance. Confidential Information shall
not include information that is generally available to and known by the public
at the time of disclosure to Executive; provided that such disclosure is through
no direct or indirect fault of Executive or person(s) acting on Executive’s
behalf.
6.2          Company Creation and Use of Confidential Information. Executive
understands and acknowledges that Company has invested, and continues to invest,
substantial time, money and specialized knowledge into developing its resources,
creating a customer base, generating customer and potential customer lists,
training its employees, and improving its offerings in the field of disinfectant
technologies. Executive understands and acknowledges that as a result of these
efforts, Company has created, and continues to use and create Confidential
Information. This Confidential Information provides Company with a competitive
advantage over others in the marketplace.
6.3          Disclosure and Use Restrictions. Executive agrees and covenants:
(i) to treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever
(including other employees of Company not having a need to know and authority to
know and use the Confidential Information in connection with the business of
Company and, in any event, not to anyone outside of the direct employ of Company
except as required in the performance of Executive’s authorized employment
duties to Company or with the prior consent of the Board acting on behalf of
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent)); and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of Company, except as required in the
performance of Executive’s authorized employment duties to Company or with the
prior consent of the Board acting on behalf of Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required (i) for Executive’s enforcement
of rights or defense of claims under this Agreement or (ii) by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation or order. Executive
shall (if lawful) promptly provide written notice of any such order to the
Board.
6.4          Executive understands and acknowledges that Executive’s obligations
under this Agreement with regard to any particular Confidential Information
shall commence immediately upon Executive first having access to such
Confidential Information (whether before or after Executive begins employment by
Company) and shall continue during and after Executive’s employment by Company
until such time as such Confidential Information has
9

--------------------------------------------------------------------------------



become public knowledge other than as a result of Executive’s breach of this
Agreement or breach by those acting in concert with Executive or on Executive’s
behalf.
6.5          The Defend Trade Secrets Act of 2016 provides immunity from state
and federal civil or criminal liability for the disclosure of a trade secret in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, but in either case only if the disclosure is
solely for the purpose of reporting or investigating a suspected violation of
law or in a complaint or other document filed with a court in a lawsuit or other
proceeding, if the filing of that document is made under seal and any other
disclosure of the trade secret Executive makes is only as allowed by the court.
7.          Restrictive Covenants.
7.1          Acknowledgment. Executive acknowledges that in the course of his
employment with Company, Executive will have access to and gain knowledge of the
trade secrets and other Confidential Information of Company and its
subsidiaries. Executive understands that the nature of Executive’s position
gives Executive access to and knowledge of Confidential Information and places
Executive in a position of trust and confidence with Company. Executive
understands and acknowledges that the intellectual or artistic and other
services Executive provides to Company are unique, special or extraordinary.
Executive further understands and acknowledges that Company’s ability to reserve
these for the exclusive knowledge and use of Company is of great competitive
importance and commercial value to Company, and that improper use or disclosure
by Executive is likely to result in unfair or unlawful competitive activity.
7.2          Non-Competition. Because of Company’s legitimate business interest
as described herein and the good and valuable consideration offered to
Executive, during the Employment Term and for the Restricted Period (as defined
below) thereafter, to run consecutively, beginning on the last day of
Executive’s employment with Company, for any reason or no reason and whether
employment is terminated at the option of Executive or Company, Executive agrees
and covenants that he will not, directly or through another person or entity,
engage in Prohibited Activity in the Restricted Area. The “Restricted Period”
shall be 12 months.
For purposes of this Section 7, “Restricted Area” means that area necessary to
protect Company’s legitimate business needs, including all 50 states, People’s
Republic of China, Hong Kong, Australia, New Zealand, Colombia, Mexico, Canada,
the United Kingdom, France, Netherlands, Brazil, Argentina, Chile, or any other
country where Company is then doing business. “Competitor” means enterprises
that compete with Company for market share of products or services in the
hospital disinfection or any other field of work for which the Company has
licensed or registered intellectual property, including, but not limited to any
no-touch disinfectant technology, as well as businesses having a particular
product line or service in competition with a Company product line, and also
includes any other company engaged in the sale of competing products.
10

--------------------------------------------------------------------------------



For purposes of this Section 7, “Prohibited Activity” is activity in which
Executive contributes Executive’s knowledge, directly or indirectly, in whole or
in part, as an employee, employer, owner, operator, manager, advisor,
consultant, agent, employee, partner, director, distributor, stockholder,
officer, volunteer, intern or any other similar capacity to a Competitor. During
the Restricted Period, Executive shall not (i) own any interest in, control, or
participate in any Competitor; or (ii) work for, become employed by, or provide
services to (whether as an employee, consultant, independent contractor,
officer, director, or board member) any Competitor. Nothing herein shall
prohibit Executive from purchasing or owning less than two percent of the
publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that Executive is not a controlling person
of, or a member of a group that controls, such corporation.
This Section 7 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall promptly provide written notice of any such
order to the Board.
7.3          Non-Solicitation. During the Employment Term and for 12 months
thereafter, to run consecutively, beginning on the last day of Executive’s
employment with Company, for any reason or no reason and whether employment is
terminated at the option of Executive or Company, Executive agrees and covenants
not to directly or indirectly through another person or entity: (a) induce or
solicit any Company employee to leave Company employ or otherwise interfere with
such employee’s relationship with Company; provided, however, that nothing shall
prohibit Executive from discharging any employee of Company as part of
Executive’s regular duties while employed by Company; (b) hire any person who
was a Company employee during the last six months of Executive’s employment; or
(c) induce or solicit or attempt to influence any Customer, supplier, licensee,
licensor, associate, distributor, sales agent, representative, or franchisee of
Company about whom Executive has or may have had Confidential Information, or
whom Executive, as a result of Executive’s employment with Company, contacted,
solicited, or called upon to (i) cease doing business or change detrimentally
its relationship with Company, or (ii) provide or purchase goods or services
similar to the goods or services provided by it to or purchased by Company.
“Customer” means any individual, company or other entity that has bought, buys,
or may purchase or otherwise obtain goods or services from Company.
8.          Non-disparagement.
8.1          Executive. Executive agrees and covenants that Executive will not
at any time make, publish or communicate to any person or entity or in any
public forum any false, derogatory, defamatory or disparaging remarks, comments
or statements concerning Company or its businesses, or any of its employees,
officers, directors to or on behalf of any and existing or prospective customer,
client, supplier, vendor, licensee, licensor, associate, distributor, sales
agent, representative, franchisee, investor, competitor or other associated
third party.
11

--------------------------------------------------------------------------------



8.2          Company. Company agrees and covenants that it will not authorize
the making of, nor will the Board or any direct reports to the Chief Executive
Officer at any time make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments or statements
concerning Executive.
This Section 8 does not, in any way, restrict or impede Executive or Company
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall; (if lawful) promptly provide written
notice of any such order to the Board. In addition, this Section 8 does not in
any way restrict or impede Executive from making good faith statements in
internal performance discussions or reviews or denying false statements made by
others.
9.          Acknowledgement. Executive acknowledges and agrees that the services
to be rendered by Executive to Company are of a special and unique character;
that Executive will obtain knowledge and skill relevant to Company’s industry,
methods of doing business and marketing strategies by virtue of Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of Company. Executive further acknowledges that the amount of
Executive’s compensation reflects, in part, Executive’s obligations and
Company’s rights under Section 7, Section 8 and Section 9 of this Agreement;
that Executive has no expectation of any additional compensation, royalties or
other payment of any kind not otherwise referenced herein in connection
herewith; that Executive will not be subject to undue hardship by reason of
Executive’s full compliance with the terms and conditions of Section 7, Section
8 and Section 9 of this Agreement or Company’s enforcement thereof.
10.          Remedies. If, at the time of enforcement of any of the obligations
in Section 7, a court shall hold that the duration, scope, or area restrictions
are unreasonable, the parties agree that the maximum duration, scope, or area
reasonable, as determined by the court, shall be substituted and that the court
shall enforce the obligations as modified. In the event of a breach or
threatened breach by Executive of Section 7, Section 8 or Section 9 of this
Agreement, Executive hereby consents and agrees that Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief. In addition, in the event
of an alleged breach or violation by Executive of the obligations in Section 7,
the applicable period of restriction shall be tolled until such breach or
violation has been cured.
11.          Arbitration. Except as provided above for alleged violations of
Sections 7, 8 and 9 of this Agreement, for which immediate equitable relief in
an appropriate court of law specified in Section 16 may be sought, and except
for claims for benefits under any Company benefit plan
12

--------------------------------------------------------------------------------



subject to the Employee Retirement Income Security Act of 1974, as amended,
which shall be made and resolved in the manner specified in the claims
procedures applicable to the plan at issue, any and all disputes and
controversies arising under or in connection with this Agreement shall be
settled by arbitration conducted before one arbitrator sitting in the State of
Nevada, applying federal and/or Nevada law, or at such other location agreed by
the parties hereto, in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association then in effect. The
parties shall be entitled to take the following discovery in such proceedings: a
total of 20 interrogatories, document requests, or requests for admission; and
up to two seven-hour depositions per party, with such discovery to be conducted
in accordance with the Federal Rules of Civil Procedure. Upon motion, the
arbitrator has the authority to permit additional discovery (and to place limits
upon such additional discovery) upon a showing of compelling need by a party.
Each party shall be entitled to present the testimony of one or more expert
witnesses in such arbitration. The parties may submit post-hearing briefs within
21 days of the close of the arbitration hearing, and the determination of the
arbitrator shall be made within 30 days following the receipt of the parties’
post-hearing briefs. The decision of the arbitrator shall be final and binding
on the parties. A final judgment may be entered in any court having proper
jurisdiction based on the award of the arbitrator. Company shall pay all
reasonable fees of professionals and experts and other costs and fees incurred
by Executive in connection with any arbitration relating to the interpretation
or enforcement of any provision of this Agreement if Executive prevails on any
material substantive issue in such proceeding; otherwise, each party shall be
responsible for its own such fees and costs, and the costs of the arbitration
(AAA fees, arbitrator fees, arbitrator expenses, room costs, etc.) shall be
split evenly by the parties.
12.          WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.
13.          Proprietary Rights.
13.1          Work Product. Executive acknowledges and agrees that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, and all similar or related information (whether or not
patentable) which relate to Company’s or any of its subsidiaries’ actual or
anticipated business, research and development, or existing or future products
or services, and which are conceived, developed, made, or reduced to practice by
Executive, alone or with others, while employed by Company (regardless of when
or where the Work Product is prepared or whose equipment or other resources is
used in preparing the same), and all printed, physical and electronic copies,
all improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof (collectively, “Work Product”), as well as any and all
rights in and to copyrights, trade secrets, trademarks (and related goodwill),
mask works, patents and other intellectual property rights therein arising in
any jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations,
13

--------------------------------------------------------------------------------



divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, “Intellectual Property Rights”), shall be the sole and exclusive
property of Company. For purposes of this Agreement, Work Product includes, but
is not limited to, Company information, including plans, publications, research,
strategies, techniques, agreements, documents, contracts, terms of agreements,
negotiations, know-how, computer programs, computer applications, software
design, web design, work in process, databases, manuals, results, developments,
reports, graphics, drawings, sketches, market studies, formulae, notes,
communications, algorithms, product plans, product designs, styles, models,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, client information, customer lists, client
lists, manufacturing information, marketing information, advertising
information, and sales information.
13.2          Work Made for Hire; Assignment. Executive acknowledges and agrees
that all writings and documentation of any kind produced by Executive in the
course of working for Company are works made for hire (as that term is defined
by U.S. Copyright law, 17 U.S.C. § 101) and the property of Company, including
without limitation any copyrights in such writings and documentation. To the
extent that the foregoing does not apply, Executive hereby irrevocably assigns
to Company, for no additional consideration, Executive’s entire right, title and
interest in and to all Work Product and Intellectual Property Rights therein,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit Company’s rights, title or interest in any
Work Product or Intellectual Property Rights so as to be less in any respect
than that Company would have had in the absence of this Agreement.
13.3          Further Assurances; Power of Attorney. Executive shall promptly
disclose such Work Product to Company. During and after Executive’s employment,
Executive agrees to reasonably cooperate with Company (at Company’s sole
expense) to (a) apply for, obtain, perfect and transfer to Company the Work
Product as well as an Intellectual Property Right in the Work Product in any
jurisdiction in the world; and (b) maintain, protect and enforce the same,
including, without limitation, executing and delivering to Company any and all
applications, oaths, declarations, affidavits, waivers, assignments and other
documents and instruments as shall be requested by Company. Executive hereby
irrevocably grants Company a power of attorney to execute and deliver any such
documents on Executive’s behalf in Executive’s name and to do all other lawfully
permitted acts to transfer the Work Product to Company and further the transfer,
issuance, prosecution and maintenance of all Intellectual Property Rights
therein, to the full extent permitted by law, if Executive does not promptly
cooperate with Company’s request (without limiting the rights Company shall have
in such circumstances by operation of law). The power of attorney is coupled
with an interest and shall not be affected by Executive’s subsequent incapacity.
13.4          No License. Executive understands that this Agreement does not,
and shall not be construed to, grant Executive any license or right of any
nature with respect to any Work
14

--------------------------------------------------------------------------------



Product or Intellectual Property Rights or any Confidential Information,
materials, software or other tools made available to Executive by Company.
14.          Security. Upon (a) voluntary or involuntary termination of
Executive’s employment or (b) Company’s request at any time during Executive’s
employment, Executive shall (i) provide or return to Company any and all Company
property, including keys, key cards, access cards, identification cards,
security devices, employer credit cards, network access devices, computers, cell
phones, smartphones, PDAs, pagers, fax machines, equipment, speakers, webcams,
manuals, reports, files, books, compilations, work product, e-mail messages,
recordings, tapes, disks, thumb drives or other removable information storage
devices, hard drives, negatives and data and all Company documents and materials
belonging to Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of Executive, whether they were provided
to Executive by Company or any of its business associates or created by
Executive in connection with Executive’s employment by Company; and (ii) delete
or destroy all copies of any such documents and materials not returned to
Company that remain in Executive’s possession or control, including those stored
on any non-Company devices, networks, storage locations and media in Executive’s
possession or control.
15.          Publicity. During the Employment Term, Executive hereby consents to
any and all reasonable and customary uses and displays, by Company and its
agents, representatives and licensees, of Executive’s name, voice, likeness,
image, appearance and biographical information in, on or in connection with any
pictures, photographs, audio and video recordings, digital images, websites,
television programs and advertising, other advertising and publicity, sales and
marketing brochures, books, magazines, other publications, CDs, DVDs, tapes and
all other printed and electronic forms and media throughout the world, at any
time during the period of Executive’s employment by Company, for all legitimate
commercial and business purposes of Company (“Permitted Uses”), without royalty,
payment or other compensation to Executive.
16.          Governing Law; Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of Nevada without
regard to conflicts of law principles. Subject to Section 12, any action or
proceeding by either of the parties to enforce this Agreement shall be brought
only in the Court of the Third Judicial District in and for Clark County, Nevada
or the U.S. District Court including Clark County in its jurisdiction. The
parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue. In any such proceeding, each of the parties
hereby knowingly and willingly waives and surrenders such party’s right to trial
by jury and agrees that such litigation shall be tried to a judge sitting alone
as the trier of both fact and law, in a bench trial, without a jury.
17.          Entire Agreement. Unless specifically provided herein, this
Agreement, in addition to the Change in Control Agreement, contains all of the
understandings and representations between Executive and Company pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter. The parties mutually agree
15

--------------------------------------------------------------------------------



that this Agreement can be specifically enforced in court and can be cited as
evidence in legal proceedings alleging breach of this Agreement.
18.          Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Executive and by an individual authorized by the Board. No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.
19.          Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. The parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law. The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
20.          Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.
21.          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
22.          Section 409A. To the extent necessary to ensure compliance with
Section 409A, the provisions of this Section 22 shall govern in all cases over
any contrary or conflicting provision in this Agreement, as follows:
22.1          Interpretation. It is intended that this Agreement comply with the
requirements of Section 409A and all guidance issued thereunder by the U.S.
Internal Revenue Service with respect to any nonqualified deferred compensation
subject to Section 409A. This Agreement shall be interpreted and administered to
maximize the exemptions from Section 409A
16

--------------------------------------------------------------------------------



and, to the extent this Agreement provides for deferred compensation subject to
Section 409A, to comply with Section 409A and to avoid the imposition of tax,
interest and/or penalties upon Executive under Section 409A. Company does not,
however, assume any economic burdens associated with Section 409A. Although
Company intends to administer this Agreement to prevent taxation under Section
409A, it does not represent or warrant that this Agreement complies with any
provision of federal, state, local, or non-United States law. Company and its
Subsidiaries, and their respective directors, officers, employees and advisers
will not be liable to Executive (or any other individual claiming a benefit
through Executive) for any tax, interest, or penalties Executive may owe as a
result of this Agreement. Neither Company nor its Subsidiaries have any
obligation to indemnify or otherwise protect Executive from any obligation to
pay taxes under Section 409A.
22.2          409A Exemption. The right to a series of payments under this
Agreement will be treated as a right to a series of separate payments. Each such
payment that is made within 2 ½ months following the end of the year that
contains the Termination Date is intended to be exempt from Section 409A as a
short-term deferral within the meaning of the final regulations under Section
409A. Each such payment that is made later than 2 ½ months following the end of
the year that contains the Termination Date is intended to be exempt under the
two-times exception of Treasury Reg. §1.409A-1(b)(9)(iii), up to the limitation
on the availability of that exception specified in the regulation. Then, each
payment that is made after the “two-times” exception ceases to be available
shall be subject to delay, as necessary, as specified below.
22.3          To the extent necessary to comply with Section 409A, in no event
may Executive, directly or indirectly, designate the taxable year of payment. In
particular, to the extent necessary to comply with Section 409A, if any payment
to Executive under this Agreement is conditioned upon Executive executing and
not revoking a release of claims and if the designated payment period for such
payment begins in one taxable year and ends in the next taxable year, the
payment will be made in the later taxable year.
22.4          Separation from Service. To the extent necessary to comply with
Section 409A, references in this Agreement to “termination of employment” or
“terminates employment” (and similar references) shall have the same meaning as
“separation from service” under Section 409A(a)(2)(A)(i) and any governing
Internal Revenue Service guidance and Treasury regulations (“Separation from
Service”), and no payment subject to Section 409A that is payable upon a
termination of employment shall be paid unless and until (and not later than
applicable in compliance with Section 409A) Executive incurs a Separation from
Service. In addition, if Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) at the time of Executive’s Separation from Service,
any nonqualified deferred compensation subject to Section 409A that would
otherwise have been payable on account of, and within the first six months
following, Executive’s Separation from Service, and not by reason of another
event under Section 409A(a)(2)(A), will become payable on the first business day
after six months following the date of Executive’s Separation from Service or,
if earlier, the date of the Executive’s death.
22.5          Reimbursement of Expenses. To the extent that any payment of or
17

--------------------------------------------------------------------------------



reimbursement by Company to Executive of eligible expenses under this Agreement
constitutes a “deferral of compensation” within the meaning of Section 409A (a
“Reimbursement”) (i) Executive must request the Reimbursement (with
substantiation of the expense incurred) no later than 90 days following the date
on which Executive incurs the corresponding eligible expense; (ii) subject to
any shorter time period provided in any Company expense reimbursement policy or
specifically provided otherwise in this Agreement, Company shall make the
Reimbursement to Executive on or before the last day of the calendar year
following the calendar year in which Executive incurred the eligible expense;
(iii) Executive’s right to Reimbursement shall not be subject to liquidation or
exchange for another benefit; (iv) the amount eligible for Reimbursement in one
calendar year shall not affect the amount eligible for Reimbursement in any
other calendar year; and (v) except as specifically provided otherwise in this
Agreement, the period during which Executive may incur expenses that are
eligible for Reimbursement is limited to five calendar years following the
calendar year in which the Termination Date occurs.
23.          Successors and Assigns. This Agreement is personal to Executive and
shall not be assigned by Executive. Any purported assignment by Executive shall
be null and void from the initial date of the purported assignment. Company
shall require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of Company to expressly assume, in writing, all of Company’s
obligations to Executive hereunder. This Agreement shall inure to the benefit of
Company and permitted successors and assigns.
24.          Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to Company at its principal executive offices, attention Chief Legal Officer,
and to Executive, to such address as shall most currently appear on the records
of Company (or such other addresses as specified by the parties by like notice).
25.          Representations of Executive. Executive represents and warrants to
Company that: (a) Executive’s employment with Company and/or the execution,
delivery, and performance of this Agreement by Executive do not and shall not
conflict with, breach, violate, or cause a default under any contract,
agreement, instrument, order, judgment, or decree to which Executive is a party
or by which Executive is bound; and (b) Executive is not a party to or bound by
any employment agreement, non-compete agreement, confidentiality agreement, or
other post-employment obligation with any other person or entity that would
limit Executive’s job duties or obligations with Company in any way.
26.          Withholding. Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.
27.          Survival. Upon any expiration or other termination of this
Agreement: (i) each of Sections 4.10 (Indemnification), 6 (Confidential
Information), 7 (Restrictive Covenants), 8 (Disparagement), 9 (Acknowledgment),
10 (Remedies), 11 (Arbitration), 12 (Waiver of Jury Trial), 13 (Proprietary
Rights), 14 (Security), and 22 (Section 409A) shall survive such
18

--------------------------------------------------------------------------------



expiration or other termination; and (ii) all of the other respective rights and
obligations of the parties hereto shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement.
28.          Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND
AGREES THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO
THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE
BEFORE SIGNING THIS AGREEMENT.
 [SIGNATURES TO FOLLOW]
 
 
 
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
“COMPANY”


MEDIZONE INTERNATIONAL, INC., a
Nevada corporation


By:                                                                        
     
Name:  David A. Esposito
Its: Chairman and Interim CEO



Address:
350 East Michigan Ave. Suite 500

Kalamazoo, MI 49007
Attn:  Chairman and Interim CEO
Phone:            269-370-9275




“EXECUTIVE”




____________________________________


Name: David A. Dodd



Address:
___________________________



_____________________________________


_____________________________________


Phone:_________________


 